internal_revenue_service number release date index number ---------------- ---------------------------------------------------------- ------------------------------------------ ------------------------------------------ -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ----------------- telephone number -------------------- refer reply to cc psi b01 plr-120389-12 date november legend x ----------------------------------------- ------------------------------------------ state ------------- dear -------------- this letter responds to a letter dated date submitted on behalf of x by x’s authorized representative requesting a ruling under sec_7701 of the internal_revenue_code facts x is a limited_partnership organized under the laws of state x is a publicly_traded_partnership within the meaning of sec_7704 x through a subsidiary is engaged in the production and marketing of nitrogen fertilizer products x proposes selling its nitrogen fertilizer products including ammonia urea and uan fertilizer to customers operating in non-agricultural industries x also intends to sell nitric acid produced as an intermediary step in the production of its direct-application fertilizer products to customers operating in non-agricultural industries in addition x intends to expand its facility in order to enable it to produce and market urea in solution urea in solution is a compound of urea a nitrogen-based fertilizer and water or condensed steam urea in solution can be used to reduce nitrogen oxide emissions in diesel engines the urea in solution is processed within the vehicle where it is injected into the exhaust upstream of a catalyst where the urea in solution plr-120389-12 vaporizes and decomposes to form ammonia and carbon dioxide the ammonia works with a catalyst to convert nitrogen oxides to nitrogen and water steam which are then released in the vehicle’s exhaust x represents that each product will be sold for use in non-agricultural applications and the potential customers will not constitute end users of the products x seeks a ruling that income from the production and marketing of ammonia urea uan fertilizer nitric acid and urea in solution to customers operating in non-agricultural industries will constitute qualifying_income under sec_7704 law and analysis sec_7704 provides that except as provided in sec_7704 a publicly_traded_partnership will be treated as a corporation sec_7704 provides that the term publicly_traded_partnership means any partnership if interests in that partnership are traded on an established_securities_market or interests in that partnership are readily_tradable on a secondary market or the substantial equivalent thereof sec_7704 provides that sec_7704 does not apply to a publicly_traded_partnership for any taxable_year if such partnership meets the gross_income requirements of sec_7704 for the taxable_year and each preceding_taxable_year beginning after date during which the partnership or any predecessor was in existence sec_7704 provides in relevant part that a partnership meets the gross_income requirements of sec_7704 for any taxable_year if percent or more of the gross_income of the partnership for the taxable_year consists of qualifying_income sec_7704 provides that the term qualifying_income includes income and gains derived from the exploration development mining or production processing refining transportation including pipelines transporting gas oil or products thereof or the marketing of any mineral_or_natural_resource including fertilizer geothermal_energy and timber the conference_report accompanying the omnibus budget reconciliation act of states income and gains from certain activities with respect to minerals or natural_resources are treated as passive-type income specifically natural_resources include fertilizer geothermal_energy and timber as well as oil gas or products thereof for this purpose fertilizer includes plant nutrients plr-120389-12 such as sulphur phosphate potash and nitrogen that are used for the production of crops and phosphate-based livestock feed h_r rep no 100th cong 1st sess c b conclusion based solely on the materials submitted and the representations made we conclude that income derived by x from the production and marketing of ammonia urea uan fertilizer nitric acid and urea in solution for non-retail sale to customers operating in non-agricultural industries will constitute qualifying_income under sec_7704 to the extent that the products in question would otherwise be marketable as fertilizer for agricultural purposes except for the specific ruling above we express or imply no opinion concerning the federal tax consequences of this case under any other provision of the code specifically we express or imply no opinion as to whether x is taxable as a partnership for federal_income_tax purposes this ruling is directed only to the taxpayer requesting it however in the event of a technical_termination of x under sec_708 the resulting_partnership may continue to rely on this ruling in determining its qualifying_income under sec_7704 sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely laura c fields laura c fields senior technician reviewer branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
